Citation Nr: 1603707	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic dermatitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, L. S.




ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971, including service in the Korean demilitarized zone (DMZ). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In February 2015, the Veteran testified at a hearing at the RO on the issue of entitlement to a TDIU before a Decision Review Officer.  In November 2015, the Veteran testified at a videoconference hearing on the issue of entitlement to service connection for chronic dermatitis before the undersigned Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.

In the interest of clarity, the Board deems it necessary to address the procedural posture of the Veteran's chronic dermatitis claim.  An unappealed November 2008 rating decision is the most recent rating action denying the Veteran's service connection claim for chronic dermatitis.  However, since the most recent final denial, VA has implemented a liberalizing law creating a new presumption of herbicide exposure for certain servicemembers serving in the Korean DMZ between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv); 76 Fed. Reg. 4245-01 (Jan. 25, 2011).  Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). 

The Veteran filed a new claim in January 2011, which the RO denied in a December 2011 rating decision, finding that there was no new and material evidence submitted to reopen the final denial of the original 2008 claim.  The Veteran filed a timely Notice of Disagreement in January 2012, and in an April 2012 Statement of the Case, the RO found that new and material evidence had been presented, in the form of evidence that the Veteran qualified for the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iv).  However, because the Veteran's chronic dermatitis claim is based on a substantive right created by a regulatory provision that did not exist at the time of the prior final denial, the adjudication of the current claim is not a reopening of the original claim.  The question of whether new and material evidence has been received is not at issue, and the Board reviews the claim de novo.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends in his November 2015 hearing that, after being sprayed with Agent Orange, he developed a skin condition which faded but which reappeared in approximately 1996, and continues to this day.

The April 2012 Statement of the Case denied service connection on the basis that chronic dermatitis is not one of the enumerated disabilities subject to presumptive service connection under 38 C.F.R. 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The RO denied the Veteran's claim for entitlement to a TDIU in an October 2014 rating decision.  The Veteran timely filed a notice of disagreement in December 2014.  To date, the RO has not issued a Statement of the Case as to that issue.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his chronic dermatitis that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the onset of the Veteran's chronic dermatitis.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the extent, onset and etiology of his chronic dermatitis.  The Veteran's file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner must opine as to whether it is at least as likely as not that any diagnosed skin disorder, including chronic dermatitis, is related to service or had its onset during service.

Then, the examiner should answer the following questions pertaining to the Veteran's diagnosed skin disorders:
a) Is the Veteran's skin disorder at least as likely as not a result of exposure to herbicides, including Agent Orange?

b) Is the Veteran's skin disorder at least as likely as not caused by the Veteran's service-connected disabilities?  (The Veteran's service connected disabilities are diabetes mellitus type II, diabetic peripheral neuropathy in all four extremities, tinnitus, hearing loss, cataracts, and the residuals of a right hip fracture.)

c) Is the Veteran's skin disorder at least as likely as not aggravated by the Veteran's service-connected disabilities?

The rationale for all opinions expressed should be set forth in a legible report.

4.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to a TDIU.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the NOD.  If and only if the Veteran files a timely substantive appeal should these issues be returned to the Board.

5.  Then readjudicate the appeal.  If the any claim is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




